Title: To George Washington from Francis Willis, Jr., 15 May 1774
From: Willis, Francis Jr.
To: Washington, George

 

Sir
Berkeley County May 15th 1774

I receiv’d yours of the 4th Instant and am much obligd to you for inquireing into the State of things at Belvoir, as one word from you will be more observed by Daniel Stone than half a doz. letters from me, I have weekly proposed down their for Some time, and nothing but the consideration of promoteing Colonel Fairfax’s intrest has prevented me. things being much out of Order I was under a necessity of imploying the inferior sort of Overseers, the Colonel’s Negroes are very bad and I have been under an absolute necessity of Staying at home untill now.
I would set out for Belvoir in about six Days but would wish to stay untill your return from WmsBurgh.
I have likewis receivd yours of the 8th instant respecting the Tobacco which I can not promis to have inspected before the 10th of September we have neglected it this spring untill we could plant corn which is now done and we shall loose no time now untill the Tobacco is finished. I do not think their will be more than 16 hogsheads I will comply with your request concerning the Tobo receivd for rents. I am Sir Your most obedient Servant

Frans Willis Junr

